Case 1:20-cv-24039-PCH Document 1 Entered on FLSD Docket 10/02/2020 Page 1 of 16




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


  RAYMOND O’NEILL and ORGANIZA-
  TION OF PROFESSIONAL AVICULTUR-
  ISTS, INC.,

         Plaintiffs,

                           v.                       Case No.:


  CLIFTON A. HORTON in his official
  capacity as the Division of Management
  Authority, and U.S. FISH AND WILDLIFE
  SERVICE;

        Defendants.
  ______________________________________/

                          _____________________________________________

                              COMPLAINT FOR MANDAMUS RELIEF
                          _____________________________________________

  s/ David A. Garcia
  DAVID ANTHONY GARCIA
  Fla. Bar No. 1015673
  s/ Mark A. Prada
  MARK ANDREW PRADA
  Fla. Bar No. 91997
  Prada Urizar, PLLC
  3191 Coral Way, Suite 500
  Miami, FL 33145
  Dir.: (305) 319-1309
  Ofc.: (786) 703-2061
  Fax: (786) 708-9508
  dgarcia@pradaurizar.com
  mprada@pradaurizar.com

  Counsel for Plaintiff

  Date: October 2, 2020




                                                1
Case 1:20-cv-24039-PCH Document 1 Entered on FLSD Docket 10/02/2020 Page 2 of 16




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


  RAYMOND O’NEILL, and ORGANIZA-
  TION OF PROFESSIONAL AVICULTUR-
  ISTS, INC.,

         Plaintiffs,

                        v.                             Case No.:


  CLIFTON A. HORTON in his official
  capacity as the Division of Management
  Authority, and U.S. FISH AND WILDLIFE
  SERVICE;

        Defendants.
  ______________________________________/


     COMPLAINT FOR DECLARATORY, INJUNCTIVE AND MANDAMUS RELIEF

         The plaintiffs, Raymond O’Neil and the Organization of Professional Aviculturists, Inc.

  (OPA), by and through undersigned counsel submits this complaint for Declaratory, Injunctive

  and Mandamus Relief, and in support thereof, alleges as follows:

                                      JURISDICTION AND VENUE

         1.      This action is brought against the defendants, and those acting under them, for re-

  fusing to comply with their federally mandated duties under the Wild Exotic Bird Conservation

  Act (“WBCA”), codified at 16 U.S.C § 4901 - 4916; title 50 of the Code of Federal Regulations;

  the Administrative Procedure Act (APA), 5 U.S.C. §§555(b), 701, et seq.

         2.      This action is brought pursuant to the Administrative Procedure Act, 5 U.S.C. §§

  701-706.

         3.      This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331.



                                                  2
Case 1:20-cv-24039-PCH Document 1 Entered on FLSD Docket 10/02/2020 Page 3 of 16




         4.      This Court may grant relief pursuant to 5 U.S.C. §§702, 706 (judicial review of

  agency action); 28 U.S.C. §1361 (the Mandamus Act); 28 U.S.C. §1651 (the All Writs Act); and

  28 U.S.C. §§2201-02 (the Declaratory Judgment Act).

         5.      Venue is proper in this district under 28 U.SC. §1391(e)(1)(B) because “a

  substantial part of the events or omissions giving rise to the claim[s]” occurred in this district.

                                               PARTIES

         6.      Plaintiff, Raymond O'Neill, is an aviculturist, citizen of South Africa and Great

  Britain who has filed a Form 3-200-49, Approval, Amendment Or Renewal Of A Cooperative

  Breeding Program under the Wild Bird Conservation Act (“WBCA”) with the defendants. Exh.

  A.

         7.      Plaintiff, the Organization of Professional Aviculturists, Inc. (OPA), is a national,

  non-profit organization that is a trade and conservation group that represents, supports and acts

  on behalf of professional aviculturists. A professional aviculturist is anyone whose profession

  includes aspects of caring, breeding, or promoting the continued existence of avian species. The

  OPA represents many of the most well-regarded aviculturists in the United States.

         a.      The OPA is incorporated in Florida, with its principal place of business in Lake-

         land, Florida. OPA’s business is regularly conducted in Lakeland, Florida, Miami, Flor-

         ida, and via teleconference with board members located in Florida, California, Oklahoma,

         Texas, and Singapore.

         b.      The OPA and its members are to provide the avicultural organizational oversight

         for the proposed cooperative breeding program to be established in Miami, Florida. As

         such, the OPA is harmed by the defendant’s violations of the APA, in their failure to

         timely adjudicate the proposed cooperative breeding program.




                                                    3
Case 1:20-cv-24039-PCH Document 1 Entered on FLSD Docket 10/02/2020 Page 4 of 16




         8.      Defendant, Clifton A. Horton, is sued in his official capacity as an officer of the

  Division of Management Authority of U.S. Fish and Wildlife Service and is the officer in charge

  of adjudicating the plaintiffs’ proposal for a cooperative breeding program.

         9.      Defendant, U.S. Fish and Wildlife Service, is an agency within the Department of

  Interior that is charged with implementing the Wild Exotic Bird Conservation Act.

                     STATUTORY AND REGULATORY BACKGROUND

         10.     The Wild Exotic Bird Conservation Act (WBCA), codified at 16 U.S.C § 4901 -

  4916, was originally passed into law on October 23, 1992.

         11.     The WBCA restricts the importation and exportation “exotic birds” that are “not

  indigenous to the 50 States or the District of Columbia.” 16 U.S.C § 4903(2)(A).

         12.     The self-professed purpose of the WBCA is:

                 To promote the conservation of exotic birds by— (1) assisting wild
                 bird conservation and management programs in the countries of
                 origin of wild birds; (2) ensuring that all trade in species of exotic
                 birds involving the United States is biologically sustainable and is
                 not detrimental to the species; (3) limiting or prohibiting imports of
                 exotic birds when necessary to ensure that—(A) wild exotic bird
                 populations are not harmed by removal of exotic birds from the
                 wild for the trade; or (B) exotic birds in trade are not subject to in-
                 humane treatment; and (4) encouraging and supporting effective
                 implementation of the Convention.

  16 U.S.C § 4902 (emphasis added.)
  .
         13.    The reference to Convention, “means the Convention on International Trade in

  Endangered Species of Wild Fauna and Flora, as amended, signed in Washington on March 3,

  1973, and the Appendices.” 16 U.S.C § 4903(1). Abbreviated as the CITES.




                                                   4
Case 1:20-cv-24039-PCH Document 1 Entered on FLSD Docket 10/02/2020 Page 5 of 16




           14.   On October 23, 1993, the “importation of any exotic bird of a species that is listed

  in any Appendix to the Convention is prohibited unless the Secretary makes the findings de-

  scribed in section 4905(c) of this title and includes the species in the list published under section

  4905(a) of this title.” 16 U.S.C. § 4904(3).

           15.   This provision created a moratorium on imports for the purpose of temporarily

  halting importation to the United States to “ensure that the market in the United States for exotic

  birds does not operate to the detriment of the survival of species in the wild.” 16 U.S.C. §

  4901(2)

           16.   This moratorium on imports affected and continues to affect 320 of the approxi-

  mately 350 species of Psittaciformes, i.e. parrots, the few exceptions to the moratorium are found

  at 50 C.F.R. § 15.33.

           17.   The United States Fish and Wildlife Service (“USFWS”) was delegated, through

  the Secretary of the Department of the Interior, the authority to implement the WBCA. 50 C.F.R.

  § 1.2.

           18.   The USFWS is required to periodically, “after notice and an opportunity for pub-

  lic comment, publish in the Federal Register a list of species of exotic birds that are listed in an

  Appendix to the Convention and that are not subject to a prohibition or suspension of importa-

  tion.” 16 U.S.C. § 4905(a)(1).

           19.   At no point since the passage of the WBCA in 1992 has the USFWS taken any

  action to amend the lists of species that are not subject to the moratorium.

           20.   For over 27 years the WBCA has effectively closed the legal market on exotic

  birds. 50 C.F.R. § 15.33.




                                                    5
Case 1:20-cv-24039-PCH Document 1 Entered on FLSD Docket 10/02/2020 Page 6 of 16




         21.      However, the WBCA at 16 U.S.C. § 4911, does include certain exceptions to the

  importation moratorium which would allow the USFWS to issue an import permit, if they deter-

  mine “such importation is not detrimental to the survival of the species and the bird is being im-

  ported exclusively for any of the following purposes:”

               a. “Scientific research.” 16 U.S.C. § 4911(1).

               b. “As a personally owned pet of an individual who is returning to the United States

               after being continuously out of the country for a minimum of one year.” 16 U.S.C.

               § 4911(2).

               c. “Zoological breeding or display programs.” 16 U.S.C. § 4911(3).

               d. “Cooperative breeding programs that are—(A) designed to promote the conserva-

               tion of the species and maintain the species in the wild by enhancing the propagation

               and survival of the species; and (B) developed and administered by, or in conjunction

               with, an avicultural, conservation, or zoological organization that meets standards de-

               veloped by the Secretary.” 16 U.S.C. § 4911(4)(A)-(B).

         22.      The defendants created the regulations applicable to Cooperative Breeding Pro-

  gram under 16 U.S.C. § 4911(4), on November 16, 1993; these regulations have not been

  amended. 58 FR 60536.

         23.      The approval of a proposed cooperative breeding program by the defendants is

  governed by 50 C.F.R. § 15.26.

         24.      The approval of a cooperative breeding program does not in and of itself approve

  the importation of any birds to the United States. 50 C.F.R. § 15.24.




                                                    6
Case 1:20-cv-24039-PCH Document 1 Entered on FLSD Docket 10/02/2020 Page 7 of 16




         25.      If the creation of a cooperative breeding program is approved by the USFWS, the

  members of the program must still request that each individual bird to be imported for the pur-

  poses of the cooperative breeding program be approved for import under the conditions estab-

  lished by 50 C.F.R. § 15.24.

         26.      A proposal for the approval of a cooperative breeding program must include “a

  description of the exotic bird(s) to be imported or to be covered under the program, including the

  common and scientific names of the species, number, sex ratio (if applicable), and age class.” 50

  C.F.R. § 15.26(a)(1).

         27.      The proposal must also include “a statement of the reasons the applicant is justi-

  fied in obtaining this approval, and a description of the cooperative breeding program re-

  quested,” 50 C.F.R. § 15.26(a)(2), which must include the following:

               a. “A breeding protocol, including a genetic management plan and breeding meth-

               ods.” 50 C.F.R. § 15.26(a)(2)(i).

               b. “A statement on the plans for developing and maintaining a self-sustaining popu-

               lation in captivity of the exotic bird species.” 50 C.F.R. § 15.26(a)(2)(ii).

               c. “Details on the system of record keeping and tracking of birds and their progeny,

               including how individual specimens will be marked or otherwise identified.” 50

               C.F.R. § 15.26(a)(2)(iii).

               d. “A statement on the relationship of such a breeding program to the conservation

               of the exotic bird species in the world.” 50 C.F.R. § 15.26(a)(2)(iv).

               e. “Details on the funding of this program.” 50 C.F.R. § 15.26(a)(2)(v).

               f. And, “plans for disposition of the exotic birds and any progeny.” 50 C.F.R. §

               15.26(a)(2)(vi).




                                                     7
Case 1:20-cv-24039-PCH Document 1 Entered on FLSD Docket 10/02/2020 Page 8 of 16




         28.      The proposal must include “a qualification statement for each individual who will

  be overseeing the cooperative breeding program.” 50 C.F.R. § 15.26(a)(3).

         29.      The proposal must include “a statement of the oversight of the program by the

  avicultural, zoological, or conservation organization, including their monitoring of participation

  in the program, criteria for acceptance of individuals into the program, and the relationship of the

  cooperative breeding program to enhancing the propagation and survival of the species.” 50

  C.F.R. § 15.26(a)(4).

         30.      The private oversight organization can be any private organization that has an avi-

  cultural, zoological, or conservation mission.

         31.      To the plaintiffs’ knowledge, the defendants have not further refined the scope of

  organizations which qualify to provide private oversight.

         32.       A proposal for a CBP that provides the documentation and information stated su-

  pra will be adjudicated against the factors for approval listed at 50 C.F.R. § 15.26(b), which are:

               a. “Whether the cooperative breeding program for which the approval is requested is

               adequate to justify removing the exotic bird from the wild or otherwise changing its

               status.” 50 C.F.R. § 15.26(b)(1).

               b. “Whether the granting of this approval would be detrimental to the survival of the

               exotic bird species in the wild, including whether the exotic birds were bred in captiv-

               ity or will be taken from the wild, taking into consideration the conservation status of

               the species in the wild.” 50 C.F.R. § 15.26(b)(2).

               c. “Whether the granting of this approval would conflict with any known program

               intended to enhance the survival of the population from which the exotic bird species

               was or would be removed.” 50 C.F.R. § 15.26(b)(3).




                                                     8
Case 1:20-cv-24039-PCH Document 1 Entered on FLSD Docket 10/02/2020 Page 9 of 16




               d. “Whether the cooperative breeding program for which the permit is requested

               would be likely to enhance or promote the conservation of the exotic bird species in

               the wild or result in a self-sustaining population of the exotic bird species in cap-

               tivity.” 50 C.F.R. § 15.26(b)(4) (emphasis added.)

               e. “Whether the expertise or other resources available to the program appear ade-

               quate to successfully accomplish the objectives stated in the application.” 50 C.F.R. §

               15.26(b)(5).

         33.      All applications for a cooperative breeding program filed under 50 C.F.R. §

  15.26(a) shall be published in the Federal Register requesting “written data, views, or arguments

  with respect to the application” from interested parties. 50 C.F.R. § 15.26(c).

         34.      A cooperative breeding program will be approved for two years. 50 C.F.R. §

  15.26(e).

         35.      Upon the approval of a cooperative breeding program, the members of the pro-

  gram can apply for permits to be issued to allow for the individual import of specimens to popu-

  late that program, the issuance of those permits is governed by 50 C.F.R. § 15.24.

                                       FACTUAL ALLEGATIONS

         36.      On March 18, 2019, the plaintiffs filed a Form 3-200-49, Approval, Amendment

  Or Renewal Of A Cooperative Breeding Program under the Wild Bird Conservation Act

  (“WBCA”) with the defendants. Exh. A.

         37.      The plaintiff, Raymond O’Neill is a member of the cooperative breeding program

  (“CBP”) proposed on the Form 3-200-49. Id.

         38.      The plaintiff, the Organization of Professional Aviculturists is the oversight or-

  ganization for the proposed CBP. Id.




                                                    9
Case 1:20-cv-24039-PCH Document 1 Entered on FLSD Docket 10/02/2020 Page 10 of 16




         39.     The other members on the form, who are not plaintiffs in this litigation are Paul

  Marolf and Jason Mitchell. Id.

         40.     The application proposed a new cooperative breeding program for African Grey

  Parrots (Psittacus erithacus). Id.

         41.     The proposed CBP would be operated at 22045 SW 254th St. Miami, FL 33031.

  Id.

         42.     The proposed CBP would house approximately 4,000 African Grey Parrots (Psit-

  tacus erithacus) which will be grouped into approximately 2,000 breeding pairs. Id.

         43.     The African Grey Parrot (Psittacus erithacus) is native to equatorial Africa, in-

  cluding Angola, Cameroon, the Congo, Gabon, Ivory Coast, Ghana, Kenya, and Uganda. Exh. C.

         44.     The African Grey Parrot (Psittacus erithacus) is not native to South Africa. Id.

         45.     The specimens of African Grey Parrots (Psittacus erithacus) to be imported to the

  United States to populate the CBP would be acquired from breeding facilities located in South

  African registered with the CITES Secretariat in Geneva, Switzerland.

         46.     The approval of the proposed CBP would not result in any specimens of African

  Grey Parrots (Psittacus erithacus) being removed from its native wild range.

         47.     Those facilities are Sondlo owned by Raymond O’Neill, CITES registration num-

  ber A-ZA-526 and Amazon Inn, owned by Jason Mitchell, CITES registration number A-ZA-

  511. Exh. D.

         48.     If this CBP is approved, a CITES export permit must be issued by the South Afri-

  can Department of Environmental Affairs before any specimen African Grey Parrot (Psittacus

  erithacus) can be exported from South Africa. 50 CFR § 23.20.




                                                  10
Case 1:20-cv-24039-PCH Document 1 Entered on FLSD Docket 10/02/2020 Page 11 of 16




         49.     If this CBP is approved, a CITES import permit must be issued by the U.S. Fish

  and Wildlife Service, Division of Management Authority before any African Grey Parrot (Psitta-

  cus erithacus) can be imported into the United States. 50 C.F.R. 15.24.

         50.     If the CBP is approved, the Organization of Professional Aviculturist will serve as

  the avicultural oversight organization. Exh. A.

         51.     Direct oversight of the CBP will be provided by OPA Vice-President, Jean Pat-

  tinson, a world-renowned African parrot specialist. Id.

         52.     The purpose of the CBP is to create a renewed and self-sustaining population of

  African Grey Parrot (Psittacus erithacus) in U.S. aviculture by increasing the reproductive rate

  of the captive population to sustainable levels. Id.

         53.     This purpose is contemplated by 50 C.F.R. § 15.26(b)(5).

         54.     The proposal for the establishment of the CBP highlights that the creation of a

  sustainable population in the United States would require meeting the competing demands which

  include the strong interest of the pet market.

         55.     The U.S. avicultural population of the African Grey Parrot (Psittacus erithacus)

  cannot be sustainable if sufficient specimens are not produced domestically to satisfy the large

  demand for pets which are never returned to the domestic breeding population. Id.

         56.     Sufficient offspring of African Grey Parrot (Psittacus erithacus) must be pro-

  duced yearly to satisfy both the needs of captive avicultural breeding and the demands of the pet

  market.

         57.     The proposal submitted to the defendants included a large number of letters pro-

  vided by the U.S. avicultural community attesting to the disappearance of the African Grey Par-

  rot (Psittacus erithacus) from U.S. aviculture due to declining reproductive rate. Id.




                                                    11
Case 1:20-cv-24039-PCH Document 1 Entered on FLSD Docket 10/02/2020 Page 12 of 16




         58.       The proposal submitted to the defendants also included a letter from John Aynes,

  lead cooperator for Cooperative Breeding Program #40 (“CBP #40). Id.

               a. CBP #40 is a currently operating CBP, approved and operated under by 50 C.F.R.

               § 15.26.

               b. CBP #40 is established for the breeding of African Grey Parrots (Psittacus eritha-

               cus).

               c. The letter provided by John Aynes states that he has consulted with members of

               this proposed CBP and believes that this CBP would be in the best interest of the cap-

               tive avicultural population of the African Grey Parrot (Psittacus erithacus) in the

               United States.

               d. Based on these discussions, John Aynes also states that it would also be in the

               best interest of these two CBPs to operate separately.

         59.      On March 26, 2019, the defendants marked the plaintiffs’ proposal as received.

  Id.

         60.      The plaintiffs regularly contacted the defendants after they received the proposal.

         61.      On November 19, 2019, the defendants advised the plaintiffs that the CBP pro-

  posal would be published in the Federal Register on November 20, 2019, seven months and

  twenty-five days after the proposal was received by the defendants.

         62.      Historically, such requests were published in the Federal Register within 1-2

  months of the date the proposal was received by the defendants. Exh. E.

         63.      On November 20, 2019, the plaintiffs' CBP proposal was published in the Federal

  Register for a thirty-day comment period. 84 FR 64099.




                                                    12
Case 1:20-cv-24039-PCH Document 1 Entered on FLSD Docket 10/02/2020 Page 13 of 16




           64.   The proposed CBP received 693 comments, the majority of which were non-sub-

  stantive and/or postcard comments. 84 FR 64099.

           65.   A small percentage of these comments were substantive comments submitted by

  national animal rights organizations. 84 FR 64099.

           66.   Several of the comments submitted by these organizations requested that the de-

  fendants inform them of any decision on whether to grant the CBP prior to informing the plain-

  tiffs. 84 FR 64099.

           67.   The plaintiffs are unaware of any legal authority that would permit or require the

  defendants to ex parte inform commenting organizations of a decision on the plaintiffs’ proposal

  directly and prior to informing the plaintiffs.

           68.   The OPA commented in support of the proposed CBP and in opposition to the

  comments made by several of the animal rights organizations. 84 FR 64099.

           69.   The comment period closed on December 20, 2019. 84 FR 64099.

           70.   In the nine months and ten days since the comment period closed, the plaintiffs

  have received no substantive communication from the defendants as to the status of their pro-

  posal.

           71.   The defendants have not requested any information or attempted to negotiate with

  the plaintiffs over their proposed CBP.

                                      CLAIM FOR RELIEF
                          Count I – Unreasonable Delay of Agency Action

           72.   The allegations in paragraphs 1-71 are realleged and incorporated herein.




                                                    13
Case 1:20-cv-24039-PCH Document 1 Entered on FLSD Docket 10/02/2020 Page 14 of 16




         73.     The actions of the defendants relating to the plaintiffs’ proposal have caused un-

  lawful, unreasonable delay in the adjudication of the proposal, and constitute an unlawful, unrea-

  sonable failure to adjudicate the petition, in violation of the APA, the WBCA, the Code of Fed-

  eral Regulations.

         74.     Applying the TRAC factors it is clear that the defendants have unreasonably de-

  layed the adjudication of the plaintiff’s proposal. Telecommunications Research & Action Ctr. v.

  F.C.C., 750 F.2d 70, 80 (D.C. Cir. 1984).

                 (1) the time agencies take to make decisions must be governed by a
                 “rule of reason,” (2) where Congress has provided a timetable or
                 other indication of the speed with which it expects the agency to
                 proceed in the enabling statute, that statutory scheme may supply
                 content for this rule of reason, (3) delays that might be reasonable
                 in the sphere of economic regulation are less tolerable when hu-
                 man health and welfare are at stake, (4) the court should consider
                 the effect of expediting delayed action on agency activities of a
                 higher or competing priority, (5) the court should also take into ac-
                 count the nature and extent of the interests prejudiced by delay and
                 (6) the court need not “find any impropriety lurking behind agency
                 lassitude in order to hold that agency action is ‘unreasonably de-
                 layed.

  Id. at 80. (Cleaned up and emphasis added).

         75.     Here the plaintiffs’ proposed CBP has been pending since March

  26, 2019, as of the date of this filing that means the proposal has been pending for

  over one year and six months.

         76.     CBPs are approved for a term of two years, 50 C.F.R. § 15.26(e),

  therefore, this proposal has been pending for three quarters of the time that it

  would be approved for; an unreasonable delay in light of this fact.

         77.     If the CBP is approved the plaintiffs will have to expend a large

  amount of financial resources in preparation for relocating the animals, a decision

  that remains pending the final adjudication of this proposal.


                                                   14
Case 1:20-cv-24039-PCH Document 1 Entered on FLSD Docket 10/02/2020 Page 15 of 16




           78.      The adjudication of permits and proposal is principle responsibility of the

  USFWS, Division of Management Authority.

           79.      The unreasonably delayed adjudication of the proposal is prohibiting the plaintiffs

  from achieving their conservation purpose of creating “a self-sustaining population of the exotic

  bird species in captivity.” 50 C.F.R. § 15.26(b)(4).

           80.      Pursuant to 5 U.S.C. §§702, 706(1), the plaintiffs are entitled to de-

  claratory and injunctive relief to “compel agency action unlawfully withheld or

  unreasonably delayed.”

                                         CLAIM FOR RELIEF
                                Count II – Petition for Writ of Mandamus

           1.       The allegations in paragraphs 1-71 are realleged and incorporated herein.

           2.       Alternatively, the plaintiffs are entitled to mandamus relief to compel an adjudica-

  tion of their proposal because: (1) the defendants have a nondiscretionary, ministerial, clear duty

  to adjudicate the proposal; (2) the plaintiffs have a clear right to an adjudication of the proposal

  within a reasonable time; and (3) there is no other adequate remedy available to the plaintiffs.

                                             PRAYER FOR RELIEF

           WHEREFORE, the plaintiffs prays that this Honorable Court grant the following relief:

     (a)         Assume jurisdiction over this matter;

     (b)         Declare that the defendants have unreasonably delayed, and have unreasonably failed

                 to complete, the adjudication of the plaintiffs’ proposal for a Cooperative Breeding

                 Program, in violation of law;

     (c)         Order the defendants to adjudicate the plaintiffs’ proposal for a Cooperative Breeding

                 Program within a reasonable period of time determined by this Court;

     (d)         Alternatively, grant a writ of mandamus;



                                                     15
Case 1:20-cv-24039-PCH Document 1 Entered on FLSD Docket 10/02/2020 Page 16 of 16




     (e)    Order the defendants to adjudicate the plaintiffs’ proposal for a Cooperative Breeding

            Program within a reasonable period of time determined by this Court;

     (f)    Retain jurisdiction over this case to ensure compliance with all of this Court’s orders;

     (g)    Award costs, and attorney’s fees under the Equal Access to Justice Act (EAJA), as

            amended, 5 U.S.C. §2412, and on any other basis justified under law; and

     (h)    Grant any other and further relief that the Court deems just and proper.

  Dated: October 2, 2020                          s/ David A. Garcia
                                                  DAVID A. GARCIA
                                                  Fla. Bar No. 1015673
                                                  s/ Mark A. Prada
                                                  MARK ANDREW PRADA
                                                  Fla. Bar No. 91997
                                                  Prada Urizar, PLLC
                                                  3191 Coral Way, Suite 500
                                                  Miami, FL 33145
                                                  Dir.: (305) 319-1309
                                                  Ofc.: (786) 703-2061
                                                  Fax: (786) 708-9508
                                                  dgarcia@pradaurizar.com
                                                  mprada@pradaurizar.com

                                                  Counsels for Plaintiffs




                                                 16
